Title: To James Madison from William C. C. Claiborne, 28 October 1804 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


28 October 1804, New Orleans. “On yesterday I was informed by a Mr. Dubourg, a respectable Merchant of this City, that a Vessel of his with 40 Negroes on board had entered the Mississippi, Since the 1st. of October; that these Negroes belonged to his Father & another Inhabitant of Louisiana; that owing to contrary winds, & bad weather the vessel was prevented entering the Mississippi untill Subsequent to the 1st. October.
“Mr. Dubourg prayed that the Negroes might be permitted to land, & pledged himself, that they should be forthcoming on the arrival of the Judges in the Territory & that he would await a Judicial decision.”
It would seem to be the attorney general’s duty to act in the case. “But as neither of the Judges or the attorney General have arrived I esteemed it my province to take measures to enforce the observance of the Law; But on the present occasion, as the Importer was himself the informer, I permitted him to land the Negroes upon giving me on oath their names, & number, & Satisfactory assurances, that they Should be forthcoming on the arrival of the Judges.
“Mr. Dubourg shewed a permission which he had procured from the Spanish Governor (Grand Pré,) to introduce into the settlement of Baton, Rouge, sixty Negroes, & intimated an intention to avail himself of Said permission. If Negroe Vessels are permitted to pass up to Baton Rouge, the law prohibiting the African Trade in this Territory will in effect be a nullity, & I pray your Instructions whether or not I am to oppose their Passage.
“I have understood that several African Vessels were sent out in time to return previous to the 1st. of October, but from Some cause, they have not arrived, & their delay is a source of anxiety to the persons concerned!”
